Citation Nr: 1430583	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a lung disorder, including chronic obstructive pulmonary disease (COPD), as due to asbestos exposure


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

As a final preliminary matter, the Veteran has been unclear as to whether he is seeking service connection for a psychiatric disorder, specifically panic attacks.  (July 2013 Board hearing, December 2009 statement).  The RO has not addressed this matter.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he currently has a lung disorder, including possibly COPD, due to service.  Specifically, he claims that he was exposed to asbestos while serving on two different ships, where his duties included removing asbestos pipe covers and fabricating asbestos pipe covers.  He also reported that he has had chronic respiratory symptoms since service.  (July 2013 Board hearing, December 2009 statement).  He further claims that he currently has hypertension that developed in service.  (July 2013 Board hearing).

In regards to the lung disorder claim, given the Veteran's reports of in-service asbestos exposure and chronic respiratory symptoms since that time, as well as, more recent diagnoses of respiratory disorders, the Board finds that a remand is necessary to afford the Veteran a VA examination with etiological opinion in order to adjudicate his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Similarly, for the hypertension claim, a VA examination is necessary to address the Veteran's contention that such a disorder began in service.  Per his July 2013 hearing testimony, the Veteran contends that although Dr. K. Hanger first diagnosed him with hypertension in 1997, his August 1974 separation examination showed that he had hypertension prior to separation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the VA medical records from December 15, 2010 show that a VA medical provider was planning to perform respiratory tests on the Veteran, following the Veteran's reports of asbestos exposure.  However, the findings of those tests are not of record.  Furthermore, during his July 2013 Board hearing, the Veteran reported that he started receiving VA treatment right after his separation from service, and that he currently receives service with the Charleston VA Medical Center (VAMC), the Ralph Henry VA Hospital and the Charleston Naval Weapons Station at Goose Creek.  The only VA medical records associated with the record are from July 2003 to December 15, 2010.  

Also during his July 2013 Board hearing, the Veteran indicated that he received medical treatment for hypertension from a private medical provider - Dr. K. Hanger.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated has him for the claimed disorders.  

VA medical records (both prior to July 2003 and from December 15, 2010), all other unassociated federal medical records (including from the Ralph Henry VA Hospital and Charleston Naval Weapons Station at Goose Creek), and any private medical records that the Veteran authorizes VA to obtain should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain treatment records from the Charleston VAMC (both prior to July 2003 and from December 15, 2010), as well as any other outstanding records form the Ralph Henry VA Hospital and the Charleston Naval Weapons Station at Goose Creek.  

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should give the Veteran an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, specifically including Dr. K. Hanger (reported during the July 2013 Board hearing).  

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate examination to determine the likelihood that there is an etiological relationship between the claimed lung disorder and/or hypertension and service.  

Based on examination findings, including any appropriate diagnostic studies, as well as a review of the claims file, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have:

(1)  a lung disorder?  If so, please clarify which lung disorder(s).  

(2)  hypertension?  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed (1) lung disorder(s) and/or (2) hypertension is related to the Veteran's service?  

When forming the requested opinions, the VA examiner should specifically consider: (i) the Veteran's reports of asbestos exposure and respiratory symptoms in service, as well as, (ii) the blood pressure readings of the August 1974 separation examination.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology.  An explanation for any opinion offered should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



